 

 

Lase 2:15-cv-07442-KM-MAH Document 90 Filed 08/19/19 Page 1 of 5 PagelD: 408

549 paar van G. MS IG-nrey #? 00/322/
ALT: S.
PO. Box Ful |
Trenton) NT 08625-

Un ited Sterfes District Cou?

Nevlar a((- ay Toit
Attn. Ho aoe cael Hammer civil Actiovy
SO weld Stee et No ..

Newark, nz o7/0/ 22/5 vO TY

(ICM) (MA}
ear ln Fudge Hermmer: oS -I4 SG

How Arce You ‘dai LL Pray that afl)
Wwe /f L As You are aware | rT had a Sethe
ment can ence ‘be Ty you ON O7-307/F.
The Contrence inclu ed| four Hoven myse/h
ancl Leona ro Seaman. FSR., “Ln the Contrence

bot} sicks ame gpa 17, SOO Settlement

r ur ft. ZAIS Cocuwt
waigh tp dig: Poy Lted th is an settlevaen F bai

SPecit pat This Fe O7-25°-/8.
And \t “eft mo Cou ipre Coy Couct Deauseé
a ante ( j Sure? D0es +his Lertoun

& the aisscult on 07-28 {*
Asm SK eT Th C CO ty

Ss > A/S “Ye s" re recieved a re lease fron Counsel
Depiemn £47) /- |

7 _ LN

    

 

 

 

 

Po

~ LN oye]
Case 2:15-cv-07442-KM-MAH Document 90 Filed 08/19/19 Page 2 of 5 PagelD: 409

On last night O8- (3-9 £ rec) “wed He
celease fe won alr ae spp aor
Iw AO TOX Loy
Be IG, He Fold ier Lf Was A
Crna re lease, old | hin Ti & Jude
Ne Ver Scaicl anythin LlCe this. SZ Yen
from (SQ 000 dv vA TO // S00 VOW.
1m” being Further insulted, Z habe. & Crying;
Case if/ Le ery Comm y gnc some c/w
sues are my ved, An heir 1S SUES fertan
LG TO nngcenre SoZ Aly dW got enter
ip ave yo or this mocn;tude. Lam ask
ig + his. Court, order Mr. Seca
m9 TP ab ide Tn eal release AaS~ Per +r
O7- 25- }3 an And ner torce b17€ Yo
Ron kere neat his / qisure. fe ale
enclose CA pyc £ the re hace t Was
Sent TD ie They l¢ (You Your~ Honor.
And Ged B| ESS Vo pe , Your~ ferok, Ti
Foc that Tt is forticaleg Cobiaselle
§ al this tricterly, Toa lly noLA/s
Monel Te, And + have one other % NG
el et the defendant be pre ch Ve
m for Sum, ary Judgement Me
tye C. (couse Cowly a) ne Case F. they
Ce tor isms aud] Tudye M Nal
denied Suc

 

 
Case 2:15-cv-07442-KM-MAH Document 90 Filed 08/19/19 Page 3 of 5 PagelD: 410

RELEASE

 

This Release, dated August __, 2019, is given

a

,14 P 2 ub |

BY: the Releasor(s), Ivan G. McKinncy, referred to as "J", ee r

TO: the Releasee(s) the County of Bergen and any and all past and present elected officers
and/or Constitutional Officers thereof (including but not limited to any and all past and
present members of the Bergen County Board of Chosen Freeholders; James Tedesco;
Kathleen A Donovan; Anthony Cureton; and/or Michael Saudino) and any and all past or
present employees, officers, agents, servants, attorneys, and/or representatives of any and
all of the foregoing, including but not limited to Steven Ahrendt, Robert J. Biggott, Joseph

Savino, and/or Jorge Huergo, collectively referenced as "YOU" or "YOUR",
If more than one person signs this Release, "I" shall mean each person who signs this Release.

1. Release. I release and give up any and all claims and rights that I may have against
YOU. This releases all claims, including those of which I am not aware and those not
specifically mentioned in this Release. This Release applies to claims resulting from anything
that has happened up to now. I specifically release the following claims:

I hereby forever release, acquit, and discharge YOU from any and
all claims, demands duties, obligations, liabilities, damages,
actions, and causes of action of any kind or nature whatsoever,
whether in contract, tort, or otherwise, that each Party now has,
had, or may have against any other Party that arise out of or pertain
anything event or thing that has occurred up to the date of this
Release and /or to this claim, including, but not limited to all

claims for violations of my civil rights under the constitutions
and/or laws of United States and/or the State of New Jersey and/or
42 USC §1983 that arise out of, refer, relate of pertain to events
that occurred on or about July 25, 2013 related to allegations of
alleged use of excessive force and/or cruel and unusual punishment
by members of the Bergen County Sheriff's Office as more
specifically contained in the Complaint filed in the United States
District Court for the Disstrict of New Jersey, Civil Action No.
2:15-cv-07442 (KM)(MAH) (the "Complaint" or "Action"),
including, but not limited to those matters placed on the record
with the Court during a settlement conference that occurred on July
30, 2019 and any and all claims that were brought or could have
been brought in the Action. With respect to the claims released
herein, YOU and I agree they include all claims of every kind and
nature, past and present, known or unknown, suspected or
unsuspected relating to the above referenced matter.

It is further understood that this Release represents a compromise of a disputed claim, that
its purpose is to terminate all disputes and litigation between the parties hereto, including all

1 of 2
Case 2:15-cv-07442-KM-MAH Document 90 Filed 08/19/19 Page 4 of 5 PagelD: 411

x

potential claims, and that the Releasees (the settling defendants) make no admission of fault,
liability or wrongdoing with respect to the claims of the Releasor.

It is further understood that this Release applies to any and all crossclaims and third party
claims asserted in this Action.

2. Payment. I will be paid a total of $17,500.00 (Seventeen Thousand, Five Hundred
and no/100 dollars) and other good and valuable consideration, the sufficiency of which is hereby
acknowledged, from YOU related to my claims contained in the Complaint. J agree that I will not
seek anything further including any other payment from YOU. -

3. Who is Bound. I am bound by this Release. Anyone who succeeds to my rights and
responsibilities, such as my heirs or the executor of my estate, is also bound. This Release is made
for YOUR benefit and all who succeed to YOUR rights and responsibilities, such as YOUR
predecessors, successors, assigns, parents, subsidiaries, affiliates, agents, servants, employees,
officers, directors and shareholders.

4. Signatures. I understand and agree to the terms of this Release. Each of the terms of
this Agreement is binding upon each of the signatories hereto, their respective heirs, successors,
assigns, agents, servants, transferees, representatives and principals.

If any provision of this Agreement or any portion of any provision of this Agreement is
declared null and void or unenforceable by any court or tribunal having Jurisdiction, then such
provision or such portion of such provision shall be considered separate and apart from the
remainder of this Agreement, which shall remain in full force and effect.

THE UNDERSIGNED HAS READ THE FOREGOING SETTLEMENT AGREEMENT
AND RELEASE, FULLY UNDERSTANDS IT AND AGREES TO ABIDE BY ITS TERMS.

 

Ivan G. McKinney
DATED:

STATE OF NEW JERSEY:
‘SS
COUNTY OF MERCER:

I CERTIFY that on the day of August, 2019, Ivan G. McKinney personally came
before me and stated to my satisfaction that he:

 

(a) was the maker of this instrument, and,
(b) executed this instrument as his own act.

 

Notary Public

2 of 2
\ 5 of 5 PagelD: 412

Case 2:15-cv-07442-KM-MAH Document 90 Filed 08/19/19

k
x
_
S
™
@
<

# “ = , SAE
ae EEE AO s
nas PITNEY BOWE

$ 000.55°

AUG 15 2013
CODE 08611

 

NW tS
ok y aN vel brat

" alan
!

7

fo oe
